[Cite as Hornsby v. Gosser, 2015-Ohio-162.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              WARREN COUNTY




VICKY HORNSBY,                                      :

        Plaintiff-Appellee,                         :     CASE NO. CA2013-12-134

                                                    :          OPINION
   - vs -                                                       1/20/2015
                                                    :

TERRY L. GOSSER,                                    :

        Defendant-Appellant.                        :



                       CIVIL APPEAL FROM WARREN COUNTY COURT
                                 Case No. 2012 CVF 00504



Andrew P. George, 1160 East Main Street, P.O. Box 36, Lebanon, Ohio 45036, for plaintiff-
appellee

Terry L. Gosser, 4987 Mary Louise Ct., Morrow, Ohio 45152, defendant-appellant, pro se



        RINGLAND, P.J.

        {¶ 1} Defendant-appellant, Terry Gosser, appeals from a decision in the Warren

County Court granting judgment in favor of plaintiff-appellee, Vicky Hornsby. For the reasons

detailed below, we affirm.

        {¶ 2} The record reflects that Gosser and Hornsby were in a romantic relationship for

several years. In November 2010, Gosser purchased in Warren County, Ohio and Hornsby

moved into Gosser's house. In exchange, Hornsby agreed to pay for the utility expenses.
                                                                                 Warren CA2013-12-134

        {¶ 3} Approximately 14 months later, in January 2012, Gosser and Hornsby

separated and Hornsby moved out of Gosser's home. Hornsby then filed this lawsuit against

Gosser based upon various theories of recovery including unjust enrichment, wrongful

eviction, and replevin of her French Bulldog. Hornsby claimed that she had expended large

sums of money on renovations to Gosser's home based on the understanding that both she

and her daughter would be able to live on that property. Gosser denied Hornsby's allegations

and also made a counterclaim for damages alleging that Hornsby had damaged the house

and taken various items from the property.

        {¶ 4} After a bench trial, the magistrate awarded $3,574.88 in damages to Hornsby

for the reasonable expenses she made in improving the house. The magistrate did not

award damages on the issues related to Hornsby's wrongful eviction claim and the dog

ownership issue. Finally, the magistrate found that Gosser failed to sustain his burden of

proof related to his counterclaim and dismissed the counterclaim. The trial court overruled

Gosser's objections and adopted the magistrate's decision in its entirety. Gosser now

appeals, pro se, raising three assignments of error for review.

        {¶ 5} Assignment of Error No. 1:

        {¶ 6} THE COURT ERRED IN RULING THAT DISCOVERY WAS COMPLETE ON

AUGUST 5 AFTER THE COURT CONTINUED PRE-TRIAL FOR THAT DATE AND AFTER

NOTIFYING THE APPELLANT THAT HE DID NOT HAVE TO APPEAR.

        {¶ 7} In his first assignment of error, Gosser argues the trial court erred in ordering

that discovery be complete on August 5, 2013. Gosser claims that he was prejudiced as a

result of the discovery deadline, because he was unable to obtain "financial records"

pertinent to the receipts and cancelled checks presented by Hornsby at trial.1 We find no


1. It is undisputed that Gosser was presented with the pertinent receipts and cancelled checks during discovery.
Nevertheless, Gosser claims that he was not provided sufficient time for discovery. Although Gosser does not
                                                      -2-
                                                                                 Warren CA2013-12-134

merit to this argument.

        {¶ 8} A trial court maintains discretion to manage the discovery process. Ohio Valley

Associated Bldrs. & Contrs. v. Rapier Elec., Inc., 12th Dist. Butler Nos. CA2013-07-110 and

CA2013-07-121, 2014-Ohio-1477, ¶ 15. This court reviews a trial court's decision to impose

discovery sanctions for an abuse of discretion. Id.; Lucchesi v. Fischer, 12th Dist. Clermont

No. CA2008-03-023, 2008-Ohio-5935, ¶ 6. A decision constitutes an abuse of discretion

only when it is found to be unreasonable, arbitrary, or unconscionable. Garver Rd. Invest.,

L.L.C. v. Diversapack of Monroe, L.L.C., 12th Dist. Butler Nos. CA2013-10-181 and CA2013-

10-183, 2014-Ohio-3551, ¶ 13.

        {¶ 9} Based on our review, we find the trial court did not abuse its discretion by

setting a date for the completion of discovery. This action was filed on May 17, 2012 and a

discovery deadline of August 5, 2013 was established following several continuances and

delays in the proceedings. Gosser had ample opportunity to conduct discovery during this

lengthy proceeding, which involved relatively simple matters. In addition, "[i]t has long been

well established that a trial court has wide discretion in control of its own docket." Penix v.

Avon Laundry & Dry Cleaners, 8th Dist. Cuyahoga No. 91355, 2009-Ohio-1362, ¶ 33 (trial

court did not abuse its discretion by imposing a discovery deadline). As such, the trial court

did not err in establishing the pertinent discovery deadline, which was nearly 15 months after

the commencement of the action. Gosser's first assignment of error is without merit.

        {¶ 10} Assignment of Error No. 2:

        {¶ 11} THE COURT ERRED IN ALLOWING THE SUMMARY OF RECEIPTS AND

ANY OF THE RECEIPTS INTO EVIDENCE BECAUSE THE SUMMARY WAS PREPARED




specifically reference the type of "financial records" he is seeking, Gosser implies that he should have been
presented with an itemized list during discovery detailing the specific items purchased and its relevance on the
issue of home improvements.
                                                      -3-
                                                                   Warren CA2013-12-134

BY THE ATTORNEY FOR THE APPELLEE. ALSO ALL OF THE RECEIPTS SHOULD NOT

HAVE BEEN ALLOWED INTO EVIDENCE BECAUSE THERE WAS NO TESTIMONY AS

TO ANY OF THE RECEIPTS.

      {¶ 12} In his second assignment of error, Gosser argues that the trial court erred by

allowing Hornsby to present a document that summarized the pertinent amounts of money

that Hornsby spent on Gosser's home and represented a total overview of those payments.

Gosser's argument is meritless.

      {¶ 13} Initially, Gosser's assertion that there was no testimony with respect to the

receipts is not supported by our review of the evidence. Hornsby clearly testified that the

receipts entered into evidence reflected amounts paid for renovations of Gosser's home.

      {¶ 14} Next, we address Gosser's claim with respect to the summary of those receipts.

Evid.R. 1006 allows "[t]he contents of voluminous writings, recordings, or photographs which

cannot conveniently be examined in court" to be "presented in the form of a chart, summary

or calculation." For a summary to be admissible, the documents on which it was based must

be admitted or offered into evidence or their absence explained. Marder v. Marder, 12th Dist.

Clermont No. CA2007-06-069, 2008-Ohio-2500, ¶ 52; Eysoldt v. ProScan Imaging, 1st Dist.

Hamilton Nos. Nos. C-100528 and C-100529, 2011-Ohio-2359, ¶ 34.

      {¶ 15} The record reflects that the summary provided to the trial court represented a

consolidated list of relevant expenses that Hornsby had made to Gosser's benefit for home

renovations. The summary was attached as part of an exhibit containing all of the receipts

being claimed as renovation expenses that Hornsby spent on Gosser's home. Gosser had

the opportunity to cross examine Hornsby on the appropriateness of each expense or dispute

those calculations, but failed to do so. Based on our review, we find no error in the

introduction of the summary of receipts. E.g., Hughes v. Lanham, 12th Dist. Warren No.

CA2003-10-108, 2004-Ohio-7142, ¶ 41 (finding no error where "[t]he summary document
                                             -4-
                                                                             Warren CA2013-12-134

was simply an aid used to present an overview of the claims made by appellees").

Accordingly, we find Gosser's second assignment of error is without merit.

        {¶ 16} Assignment of Error No. 3:

        {¶ 17} THE COURT ERRED IN NOT ALLOWING THE APPELLANT TO PRESENT

THE TESTIMONY FROM HIS WITNESSES IN SUPPORT OF HIS CLAIMS FOR

DAMAGES. THE MAGISTRATE'S REFUSAL TO ALLOW THE APPELLANT TO PRESENT

ANY TESTIMONY IN SUPPORT OF HIS COUNTERCLAIM WAS ABUSE OF DISCRETION.

        {¶ 18} In his third assignment of error, Gosser claims the trial court abused its

discretion by dismissing a witness, Sue Matson, who Gosser claims was relevant to his

counterclaim. We find no merit to Gosser's argument.

        {¶ 19} A trial court has the discretion to exercise reasonable control over the

examination of witnesses, including the direct examination of witnesses. Camp v. Von Stein,

12th Dist. Clinton No. CA92-03-006, 1992 WL 379377, at *1 (Dec. 21, 1992); Hartman v.

Wal-Mart Stores, Inc., 12th Dist. Butler No. CA2002-02-029, 2003-Ohio-78, ¶ 15.

        {¶ 20} In the present case, Matson was present at Gosser's home on the day Hornsby

removed her personal effects from the home. In short, Gosser, appearing pro se, attempted

to elicit testimony from Matson about the details of the day and the demeanor of the

individuals helping Hornsby move. Matson testified about the details of several incidents that

occurred during the course of the move and was asked to testify about alleged damages to
              2
Gosser's home. Specifically, the following dialogue took place:

              GOSSER: What happened when you returned [to Gosser's house]?

              MATSON: It was a mess, it was just chaotic, screaming. I mean,
              they weren't happy that I was there, to the point where I was afraid
              and I called for backup, my sister and her husband.

2. On the day that Hornsby moved, Matson carried a video camera and followed Hornsby and her friends and
family around the home in an attempt to show that Hornsby's friends and family members were rude and unruly
during the move.
                                                   -5-
                                                                    Warren CA2013-12-134


            GOSSER: And did you see a Todd Wilson and the plaintiff's sister
            there?

            MATSON: Yeah, he was probably the most belligerent of everyone
            there.

            GOSSER: And, how about the sister?

            MATSON: She was probably second, well, tied with her daughter.

                   THE COURT: Sir, what's the relevance of this?

                    GOSSER: Because they had something to do with some of
                   the damage that took place.

                    THE COURT: Well, then ask questions about damages.
                   [Matson] can only testify as to what she has of personal
                   knowledge of any damage done to your home. Not attitudes
                   and stuff like that. I don't want to hear that, so if she has
                   personal knowledge, where she actually witnessed
                   something happened, that's what she can testify to, nothing
                   else.

            GOSSER: Where was the plaintiff when all this happened?

            MATSON: Different rooms. I mean, she was at the house, but they
            were all in different rooms at different times, so she's running
            around.

            GOSSER: But, was she aware of what was going on?

                   HORNSBY'S COUNSEL: Objection.

                   THE COURT: Objection sustained. Sir, you can't ask her
                   what was in somebody else's mind. Sir, did you hear what I
                   said a little bit ago? You can ask her what she saw and what
                   she has personal knowledge of, that's all.

After several minutes of largely irrelevant testimony, and repeated attempts by the magistrate

to contain questions to relevant matters, the trial court dismissed Matson as a witness and

requested that Gosser call a new witness.

            THE COURT: All right, you're going to get to testify. Do you have
            any more questions of her?

            GOSSER: Yeah, during the move, did you witness Todd Wilson

                                             -6-
                                                                     Warren CA2013-12-134

            who was helping plaintiff - - there was a part where you had
            mentioned to Vicki how petty it was for her to take all the blinds.

            THE COURT: Sir, come on. All right, no more questions ma'am,
            please step down. I've told you what we need to have testimony on,
            you're not listening to me so step down ma'am, you're finished. Do
            you have another witness on the issues relevant to the case or do
            you want to testify?

            GOSSER: Patty Dorton.

            THE COURT: Okay. We're not going to listen to people yelling at
            people. You have a lawsuit and a counterclaim. That's what we're
            here for today. We're not airing everything else * * *.

Following Matson's dismissal as a witness, Gosser called Patty Dorton and Joyce Gosser

Trace to offer additional testimony regarding his counterclaim and Hornsby's original

complaint. Thereafter, Gosser testified on his own behalf.

       {¶ 21} Because Gosser failed to object to the dismissal of his witness, he has waived

all except plain error. Henry v. Richardson, 12th Dist. Butler Nos. CA2010-05-110 and

CA2010-05-127, 2011-Ohio-2098, ¶ 22. In the civil context, the plain error doctrine applies

only when an error "seriously affects the basic fairness, integrity, or public reputation of the

judicial process." Id.; Ogle v. Hocking Cty., 4th Dist. Hocking No. 14CA3, 2014-Ohio-5422, ¶

28.

       {¶ 22} After review, we find no error. This court has reviewed both the trial transcript

and the videotape of the proceedings and finds no error in excusing Matson. The record

reflects that Gosser was repeatedly warned that the information he was eliciting from Matson

was wholly irrelevant and of no consequence to the outcome of the proceeding.

Nevertheless, Gosser continued to ask Matson about those irrelevant matters. Following

several warnings and admonitions, the trial court excused the witness after several minutes

of largely irrelevant testimony. The dismissal of Matson from the witness stand was a matter

of discretion by the trial court in exercising reasonable control over the examination of a


                                              -7-
                                                                     Warren CA2013-12-134

witness.

       {¶ 23} Moreover, appellant failed to proffer any testimony that Matson would have

provided the court had the trial court not dismissed Matson from the stand. See, e.g., Barker

v. Glen Meadows Nursing Home, 12th Dist. Butler No. CA2008-06-145, 2009-Ohio-2626, ¶

14 (an appellate court need not review the propriety of such arguments "unless the claimed

error is preserved by an objection, proffer, or ruling on the record when the issue is actually

reached and the context is developed at trial"). Absent such a proffer, Gosser's claim that he

was prejudiced by the dismissal of Matson as a witness is based largely on conjecture and

innuendo that are not proper considerations for this appeal. Accordingly, Gosser's third

assignment of error is without merit.

       {¶ 24} Judgment affirmed.


       HENDRICKSON and PIPER, JJ., concur.




                                              -8-